Citation Nr: 0829361	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for low back 
degenerative disc disease and degenerative joint disease, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2003 through 
September 2005.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision which 
granted service connection for a low back disability and 
assigned a 10 percent disability rating.  This rating 
decision was made by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is entitled to a rating in excess 
of 10 percent for his low back disability.  Treatment records 
from the Austin Texas VA Medical Center (VAMC) indicated that 
he was scheduled for an April 2007 MRI.  The latest treatment 
records in the claims file are dated February 2007 and do not 
include this MRI.  Therefore, the VAMC treatment records from 
Austin Texas from February 2007 to the present date must be 
sought prior to adjudication.

In addition, the veteran claimed in his VA Form 9 submitted 
in May 2007 that his condition had increased in severity 
since his January 2006 VA examination.  The veteran 
specifically stated that his pain, mobility, and range of 
motion were worsening and resulted in his missing more work.  
A new VA examination must be undertaken in order to determine 
the current level of severity of the veteran's low back 
disability.  The veteran must be advised of the importance of 
reporting to the scheduled examination and of the 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from the VAMC in Austin, Texas from 
February 2007 to the present date.

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his low back disability.  Have the 
examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests including range of motion 
of the thoracolumbar spine.  Have the 
examiner determine if the veteran has any 
ankylosis of the spine, neurological 
abnormalities associated with his low back 
disability, or incapacitating episodes for 
which the veteran has been prescribed 
bedrest.

3.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

4.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

